PER CURIAM.
The fire department is a volunteer fire protection association as defined in section 320.300, RSMo 1994. It responded to two fires on Mr. Kivett’s property. Mr. Kivett was not a member of the fire department. The fire department filed suit to recover the reasonable value of the services it provided to Mr. Kivett. The trial court, sitting without a jury, entered judgment for the fire department after hearing evidence.
Finding no error of law and determining that an opinion would have no precedential value, the trial court’s judgment is affirmed by this memorandum decision. Rule 84.16(b).
All concur.